Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Preliminary Amendment filed on June 18, 2020.  Claims 2-21 are pending. Claim 1 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Sanker (Reg 56,242) on March 24, 2021.

The specification has been amended as follows: 
[0001]    This application is a continuation of U.S. Patent Application Serial No.14/954,942, filed November 30, 2015, entitled “Systems and Methods for Interactive Visual Analysis Using A Specialized Virtual Machine,” now U.S. Patent 10,515,093, which is incorporated by reference in its entirety.
[0002]    This application is related to U.S. Patent Application Serial No. 14/954,957, filed November 30, 2015, entitled “Systems and Methods for Implementing a Virtual Machine now U.S. Patent 10,380,140, which is incorporated by reference in its entirety.
The claims have been amended as follows: 
11. (Currently Amended) The method of claim 2, wherein:
modifying the data visualization data flow graph comprises modifying one or more transform nodes so as to not materialize intermediate tables used as input for the transform nodes and instead comput[e]ing the intermediate tables; and
executing the data flow graph comprises compute the intermediate tables.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the independent claims 2, 15 and 21 is the recitation of receiving a data visualization data flow graph, which is a directed graph including a plurality of data nodes and a plurality of transform nodes distinct from the plurality of data nodes, wherein each transform node specifies: a respective transformation operator that identifies a respective operation to be performed on data retrieved by the data nodes corresponding to the respective one or more inputs; modifying the data visualization data flow graph to reduce subsequent runtime execution time when the data visualization is rendered; and executing the modified data flow graph according to directions of arcs between nodes in the data flow graph to retrieve data corresponding to each data node and to perform the respective transformation operator specified for each of the transform nodes , in combination with all the claimed limitations, which is not taught by the prior art.

The closest prior art Wensel (US 2015/0261881) discloses a method of using a virtual machine for interactive visual analysis [Abstract; Fig 1-2], comprising: at a computer having one or more processors and memory storing one or more programs configured for execution by the one or more processors [cluster computing environment, Fig 1; computer 200, processor 205, memory 215, storage 230, Fig 2]:
receiving a data visualization data flow graph, which is a directed graph including a plurality of data nodes and a plurality of transform nodes [wherein Directed Acyclic Graph 300 is provided to systems connected to network 140, para 21-22; see nodes 305, 310, 315 and 320 in the Directed Acyclic Graph, para 7, 38, Fig 3], wherein each transform node specifies:
a respective set of one or more inputs for retrieval, each input corresponding to a respective data node [wherein each of the nodes in the Directed Acyclic Graph has a respective shape grouping, para 38; Fig 3j; and
a respective transformation operator that identifies a respective operation to be performed on the respective one or more inputs [operation associated with specific node, e.g. join operation associated with circle node 320, para 45; see expression graph 505a rule arguments, Fig 5a; see Fig 5b-g for other functions and results]; and 
wherein each of a subset of the transform nodes specifies:
a respective set of one or more outputs corresponding to respective data nodes; and a respective function for use In performing the respective operation of the respective transform node [see nodes 320a, 315d in Result set 510a, wherein the node combination requires a second edge as required by the join meta-data in expression graph 505a and meets the Match 520 data flow function, para 45, Fig 5a; see Fig 5b-g for other functions and results]; and
traversing the data flow graph according to directions of arcs between nodes in the data flow graph, thereby retrieving data corresponding to each data node and executing the respective transformation operator specified for each of the transform nodes [wherein the Directed Acyclic Graph 300 is traversed according to Match 520 function and appropriate node of certain shape is found, para 45; Edges 325 of Directed Acyclic Graph 300 represented by arrows indicate direction of data flow with the graph, para 36, Fig 3];
thereby generating a data visualization according to a plurality of the transform nodes [see Result set 510a graph visualization, Fig 5a; see also Fig 5b-g for other functions and results].

However Wensel does not disclose that the plurality of nodes and transform nodes are distinct; that each transform node specifies one or more inputs for retrieval wherein each input corresponds to a respective data node, wherein each data node retrieves data from one or more databases according to a respective query stored at the respective data node; and that the transformation operator identifies a respective operation to be performed on data retrieved by the data nodes corresponding to the respective one or more inputs, as claimed. Rather in Wensel, the nodes 305, 310, 315 and 320 [in the Directed Acyclic Graph, Fig 3] comprise operations to be performed (i.e. read on both data nodes and transform nodes). Furthermore, Wensel’s traversal of the data flow graph is not an execution of the graph to retrieve data corresponding to each data node and to perform the respective transformation operator specified for each of the transform nodes. Wensel also does not mention modification of the data flow graph to reduce subsequent runtime execution time when the data visualization is rendered, as claimed.

The closest prior art Ball (US Patent 6,701,294) discloses that each data node retrieves data from one or more databases according to a respective query stored at a respective data node [wherein reactive constraint graph is traversed until a leaf node is encountered, wherein the leaf node contains a database query and corresponding information visualization views (presentation format), col. 11, lines 28-34 and 37-46; Fig 5\: and transform nodes that specify graphical rendering of data visualization elements [leaf node contains corresponding information visualization views (presentation format), cot 11, lines 37-46; Fig 5]. However Ball does not disclose the graphical rendering of the plurality of transform nodes to generate the data visualization, as claimed, rather it displays just the information visualization views specified by a leaf node that it is currently traversing. Ball also does not mention modification of the data flow graph to reduce subsequent runtime execution time when the data visualization is rendered, as claimed.
It is for these reasons that the aforenoted claims define over the prior art. 

	Claims 3-14 and 16-20 depending from independent claims 2 and 15 are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art and art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bernstein et al (US 2005/0097536) – directed to graphically displaying and manipulating multiple workflow instances of a software application; 
Leymann et al (US 2002/0111841) – directed to providing selected command control within a workflow management system, whose model is defined as a directed graph; and
Mittal et al (US 2018/0329956) – directed to dynamic reconfiguration of nodes in a processing pipeline generated for a query represented within a directed acyclic graph.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167